10-2153-cv
Fallica v. United States


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 15th day of March, two thousand eleven.

PRESENT: BARRINGTON D. PARKER,
           GERARD E. LYNCH,
           RAYMOND J. LOHIER, JR.,
                 Circuit Judges.
__________________________________________

RAYMOND J. FALLICA, CHERYL A. WOLF,
                    Plaintiffs-Appellants,

                           v.                                  No. 10-2153-cv

UNITED STATES OF AMERICA,
                      Defendant-Appellee.
__________________________________________

FOR APPELLANTS:                     Raymond J. Fallica, pro se, Wheatley Heights, New
                                    York; Cheryl A. Wolf, pro se, Quogue, New York.

FOR APPELLEE:                       Varuni Nelson, James H. Knapp, Assistant United
                                    States Attorneys, for Loretta E. Lynch, United States
                                    Attorney, Eastern District of New York, Central Islip,
                                    New York.
       Appeal from a judgment of the United States District Court for the Eastern District

of New York (Joseph F. Bianco, Judge).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Appellants Raymond J. Fallica and Cheryl A. Wolf, proceeding pro se, appeal the

district court’s judgment granting the Government’s motion to dismiss their complaint.

We assume the parties’ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.

       We review de novo a district court’s dismissal of a complaint under Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6), accepting as true the factual allegations in the

complaint and drawing all reasonable inferences in the plaintiff’s favor. See Macias v.

Zenk, 495 F.3d 37, 40 (2d Cir. 2007); Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

474 (2d Cir. 2006). Having conducted an independent and de novo review of the record

in light of these principles, we affirm the district court’s judgment for substantially the

same reasons stated in the magistrate judge’s report and recommendation and in the

district court’s decision and order. We have considered Appellants’ arguments on appeal

and have found them to be without merit. Accordingly, the judgment of the district court

is hereby AFFIRMED.
                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              2